Citation Nr: 0905644	
Decision Date: 02/17/09    Archive Date: 02/24/09

DOCKET NO.  07-23 164	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for post-
traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

John Kitlas

INTRODUCTION

The veteran served on active duty from July 1966 to April 
1970.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a January 2007 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma, which found that new and material 
evidence had not been received to reopen the previously 
denied claim of service connection for PTSD.

The veteran provided testimony at a hearing before the 
undersigned Acting Veterans Law Judge in November 2008.  A 
transcript of this hearing has been associated with the 
veteran's VA claims folder.

For the reasons stated below, the Board finds that new and 
material evidence has been received, but that additional 
development is required with respect to the underlying 
service connection claim.  Accordingly, that issue will be 
REMANDED to the RO via the Appeals Management Center (AMC) in 
Washington, DC.


FINDINGS OF FACT

1.  Service connection was previously denied for PTSD by a 
July 2002 rating decision, which was upheld by the Board in 
March 2006.  Nothing in the record reflects the veteran 
appealed the Board's decision to the United States Court of 
Appeals for Veterans Claims (Court).

2.  The evidence received since the last prior denial of 
service connection for PTSD was not previously submitted to 
agency decisionmakers, relates to an unestablished fact 
necessary to substantiate the claim, is not cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial, and raises a reasonable possibility of 
substantiating the claim.


CONCLUSION OF LAW

New and material evidence having been submitted to reopen the 
claim of entitlement to service connection for PTSD, the 
claim is reopened.  
38 U.S.C.A. §§ 5108, 7104 (West 2002); 38 C.F.R. § 3.156(a) 
(2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes at the outset that, in accord with the 
Veterans Claims Assistance Act of 2000 (VCAA), VA has an 
obligation to notify claimants what information or evidence 
is needed in order to substantiate a claim, as well as a duty 
to assist claimants by making reasonable efforts to get the 
evidence needed.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2008); see also Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002).  Further, during the pendency of this 
appeal, the Court issued a decision in the appeal of Kent v. 
Nicholson, 20 Vet. App. 1 (2006), which established 
significant new requirements with respect to the content of 
the notice necessary for those cases involving the reopening 
of previously denied claims.  Specifically, the Court held 
that VA must notify a claimant of the evidence and 
information that is necessary to reopen the claim and VA must 
notify the claimant of the evidence and information that is 
necessary to establish his or her entitlement to the 
underlying claim for the benefit sought by the claimant.  

However, for the reasons stated below the Board concludes 
that new and material evidence has been received to reopen 
the PTSD claim, but that additional development is required 
regarding the underlying service connection claim.  As such, 
there is no prejudice to the veteran based upon any notice 
deficiency regarding the new and material evidence aspect of 
this case.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty in the active military, naval, or air 
service.  38 U.S.C.A. § 1110.  That an injury or disease 
occurred in service is not enough; there must be chronic 
disability resulting from that injury or disease. If there is 
no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity.  38 C.F.R. § 
3.303(b).  Service connection may also be granted for any 
injury or disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease or injury was incurred in service.  38 
C.F.R. § 3.303(d).

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) 
(citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  
Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  

In addition to the general rules of service connection noted 
above, service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a); a link, established by medical evidence, between 
current symptoms and an in-service stressor; and credible 
supporting evidence that the claimed in-service stressor 
occurred.  38 C.F.R. § 3.304(f).  Further, 38 C.F.R. § 
4.125(a) requires that diagnoses of mental disorders conform 
to the fourth edition of the Diagnostic and Statistical 
Manual of Mental Disorders (DSM-IV) and that if a diagnosis 
is not supported by the findings on the examination report, 
the rating agency shall return the report to the examiner to 
substantiate the diagnosis.

The DSM-IV provides two requirements as to the sufficiency of 
a stressor: (1) A person must have been "exposed to a 
traumatic event" in which "the person experienced, 
witnessed, or was confronted with an event or events that 
involved actual or threatened death or serious injury, or a 
threat to the physical integrity of self or others" and (2) 
"the person's response [must have] involved intense fear, 
helplessness, or horror."  DSM-IV at 427-28.  These criteria 
are no longer based solely on usual experience and response 
but are individualized (geared to the specific individual's 
actual experience and response).  Hence, under the DSM-IV, 
the mental illness of PTSD would be treated the same as a 
physical illness for purposes of VA disability compensation 
in terms of a predisposition toward development of that 
condition.  Cohen v. Brown, 10 Vet. App. 128, 141 (1997).

In Zarycki v. Brown, 6 Vet. App. 91 (1993), the Court held 
that the presence of a recognizable stressor is the essential 
prerequisite to support the diagnosis of PTSD.

Service connection was previously denied for PTSD by a July 
2002 rating decision, which was upheld by the Board in March 
2006.  Nothing in the record reflects the veteran appealed 
the Board's decision to the Court.  Consequently, that 
decision is now final.  See 38 U.S.C.A. § 7104(b); 38 C.F.R. 
§ 20.1100.

Despite the finality of a prior decision, a claim will be 
reopened and the former disposition reviewed if new and 
material evidence is presented or secured with respect to the 
claim which has been disallowed.  38 U.S.C.A. § 5108; 38 
C.F.R. 
§ 3.156(a).  The Court has held that, when "new and material 
evidence" is presented or secured with respect to a 
previously and finally disallowed claim, VA must reopen the 
claim. Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).  
Further, the Court has also held that in order to reopen a 
previously and finally disallowed claim there must be new and 
material evidence presented since the time that the claim was 
finally disallowed on any basis, not only since the time that 
the claim was last disallowed on the merits.  Evans v. Brown, 
9 Vet. App. 273, 285 (1996) (overruled on other grounds).

For claims filed on or after August 29, 2001, 38 C.F.R. 
§ 3.156(a) provide that a claimant may reopen a finally 
adjudicated claim by submitting new and material evidence.  
New evidence means existing evidence not previously submitted 
to agency decisionmakers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  See 
38 C.F.R. Part 3 (2008); see also 66 Fed. Reg. 45,620, 45,630 
(August 29, 2001).

The evidence of record at the time of the prior denial 
included the veteran's service medical and personnel records, 
post-service medical records which covered a period through 
2001, statements from the veteran, and a July 2002 response 
from the U.S. Armed Services Center for United Records 
Research (CURR) (now the U.S. Army and Joint Services Records 
Research Center (JSRRC)).  In essence, the veteran contended 
he had PTSD due to stressors he experienced while on active 
duty in the Republic of Vietnam.  His service records 
confirmed he had active service in Vietnam from August 1968 
to August 1969; and the post-service medical records, 
including an October 2000 VA examination, showed he was 
diagnosed with PTSD.  However, the case was previously 
denied, in essence, because of the absence of a confirmed 
stressor(s) upon which the veteran contended his diagnosed 
PTSD was based.  In making this determination, both the RO 
and the Board cited to the July 2002 CURR response.  

With respect to the veteran's claim that he was involved in 
combat for four months while assigned to the USS EMBATTLE, 
CURR reported that the veteran was in Vietnam from February 
1967 to May 1967 supporting Operation MARKET TIME.  However, 
the ship primarily helped to replenish other ships during 
that deployment.  No reference was made to the ship supplying 
body bags as the veteran claimed.  There were no entries in 
the deck logs of that period about the ship being under 
hostile fire.  The second stressor which was addressed in the 
letter was the veteran's claim that Quartermaster Third Class 
(QM3) R. was killed on a patrol near Dong Tam, Vietnam in 
February 1969.  The letter said that none of the casualty 
databases listed any Navy personnel named R. being killed 
during the Vietnam conflict.  The Naval Support Activity 
(NSA) Saigon's monthly report from February 1969 did not 
report any attacks that caused any fatalities in the Dong Tam 
area.  Finally, the veteran's claim that a Yard Repair 
Berthing and Messing (YRBM) vessel was hit by the enemy in 
April 1969, resulting in twenty-nine deaths, could not be 
verified.  None of the NSA Saigon's monthly reports from 
August 1968 to August 1969 recorded an attack on a vessel 
that resulted in a large number of casualties.
The evidence added to the record since the last prior denial 
of service connection for PTSD includes additional 
statements, as well as his November 2008 hearing testimony, 
regarding purported in-service stressors.  Specifically, the 
veteran provided alternative date ranges for prior-mentioned 
stressors, the first name of the friend killed in Dong Tam in 
the beginning of 1969 (Ralph), as well as the name of the 
ship (USS Westchester County) in which 29 people were killed 
in the latter part of 1968.  See the November 2008 hearing 
transcript, pages 7-11.  Moreover, the evidence submitted to 
reopen a claim is presumed to be true for the purpose of 
determining whether new and material evidence has been 
submitted, without regard to other evidence of record.  Duran 
v. Brown, 7 Vet. App. 216, 220 (1994); Justus v. Principi, 3 
Vet. App. 510, 513 (1992).

In view of the foregoing, the Board finds that the evidence 
received since the last prior denial of service connection 
for PTSD was not previously submitted to agency 
decisionmakers, relates to an unestablished fact necessary to 
substantiate the claim, is not cumulative nor redundant of 
the evidence of record at the time of the last prior final 
denial, and raises a reasonable possibility of substantiating 
the claim.  As such, new and material evidence has been 
received pursuant to 38 C.F.R. § 3.156(a).

Adjudication of the veteran's claim does not end with the 
finding that new and material evidence has been received.  
The Board must now address the merits of the underlying 
service connection claim.  For the reasons detailed in the 
REMAND portion of the decision below, the Board finds that 
additional evidentiary development is required for the 
equitable disposition of this case.


ORDER

New and material evidence having been submitted to reopen the 
claim of entitlement to service connection for PTSD, the 
claim is reopened.  To this extent only, the benefit sought 
on appeal is allowed.



REMAND

As noted above, the veteran has submitted additional details 
and information regarding purported in-service stressors upon 
which his diagnosed PTSD is based.  However, no attempt has 
been made to verify these newly identified stressor(s) 
through official channels, particularly those identified at 
the recent November 2008 Board hearing.  Consequently, the 
Board concludes that an attempt should be made to verify 
these purported stressors.

If, upon remand, a stressor is verified, then the veteran 
should be afforded an examination for purposes of assessing 
whether currently diagnosed PTSD is due to a verified 
stressor.

Accordingly, this case is REMANDED for the following:

1.  Please review the November 2008 hearing 
transcript and prepare a summary of the 
veteran's claimed stressors, to include the 
death of Ralph in Dong Tam in the beginning 
of 1969 and the incident while aboard the 
USS Westchester County in the latter part 
of 1968.  This summary, together with a 
copy of the DD 214, a copy of this remand, 
and all associated documents such as deck 
logs, should be sent to JSRRC.  That agency 
should be asked to provide any information 
that might corroborate the veteran's 
reported stressors.

2.  If and only if the veteran's purported 
stressor(s) are verified, he should be 
afforded an examination to determine the 
current nature and etiology of the 
veteran's current psychiatric disorder.  
The claims folder should be made available 
to the examiner for review of pertinent 
documents therein in connection with the 
examination; the examiner must indicate 
that the claims folder was reviewed.
Following examination of the veteran, the 
examiner must make a specific determination 
as to whether the veteran currently has 
PTSD.  If PTSD is diagnosed, the examiner 
should identify the verified stressor(s) 
that form(s) the basis for that diagnosis, 
with specific consideration of any 
information from JSRRC.

3.  After completing any additional 
development deemed necessary, readjudicate 
the issue on appeal, in light of any 
additional evidence added to the records 
assembled for appellate review.

If the benefit requested on appeal remains denied, the 
veteran and his representative should be furnished a 
Supplemental Statement of the Case (SSOC) which addresses all 
of the evidence obtained since the last SSOC in April 2008, 
and provides an opportunity to respond.  The case should then 
be returned to the Board for further appellate consideration, 
if in order. By this remand, the Board intimates no opinion 
as to any final outcome warranted.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
S. BUSH
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


